DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
Applicant is advised that the Notice of Allowance mailed 6/16/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                         

Prosecution on the merits of this application is reopened on claims 1-20 are considered unpatentable for the reasons indicated below: 
The claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of calculating a heart rate without significantly more. The claim(s) recite(s) the steps of acquiring a plurality of ultrasound images, calculating a difference between two successive images to determine pixel displacement, identifying a location showing motion, performing statistical calculation, determining a frequency of change, determining the dominant frequency, and calculating the heart rate.  The steps of calculating a difference, identifying a location, performing statistic calculation, determining a frequency, determining dominant frequency, and calculating a heart rate recite a judicial exception which can be performed as a mental process or on pen and paper. The step of acquiring a plurality of ultrasound images is considered as an extra-solution activity that is well-understood, routine and conventional activity known in the industry. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry (i.e. ultrasound imaging), specified at a high level of generality, and recite the concept of data gathering and performing mathematical calculations.
Claims 2-9 are dependent on claim 1 and includes all the limitations of claim 1. Therefore the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps recite functions which can be performed as a mental process or on pen and paper, generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and performing mathematical calculations.
Claim 10 recites an ultrasound imaging apparatus comprising a processor and memory, wherein the processor is configured to acquire a plurality of ultrasound images, calculate a difference between two successive images to determine pixel displacement, identify a location showing motion, perform statistical calculation, determine a frequency of change, determine the dominant frequency, and calculate the heart rate. This judicial exception is not integrated into a practical application because the steps recite functions which can be performed as a mental process or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and performing mathematical calculations. The addition of general purpose computer components alone to perform the abstract idea is not sufficient to transform it into a patentable invention. The computer components are recited at a high level of generality and perform the basic functions of a computer that would be needed to apply the abstract idea via a computer.
Claims 11-17 are dependent on claim 10 and includes all the limitations of claim 10. Therefore the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps recite functions which can be performed as a mental process or on pen and paper, generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and performing mathematical calculations.
Claim 18 recites computing device comprising a processor and memory, wherein the processor is configured to receive a plurality of ultrasound images, calculate a difference between two successive images to determine pixel displacement, identify a location showing motion, perform statistical calculation, determine a frequency of change, determine the dominant frequency, and calculate the heart rate. This judicial exception is not integrated into a practical application because the steps recite functions which can be performed as a mental process or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and performing mathematical calculations. The addition of general purpose computer components alone to perform the abstract idea is not sufficient to transform it into a patentable invention. The computer components are recited at a high level of generality and perform the basic functions of a computer that would be needed to apply the abstract idea via a computer.
Claims 19-20 are dependent on claim 18 and includes all the limitations of claim 18. Therefore the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps recite functions which can be performed as a mental process or on pen and paper, generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and performing mathematical calculations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793